OFFICE   OF   THE   ATTORNEY   GENERAL      OF   TEXAS
                            AUSTIN




Honorable Charlay Lo&hart
Stat. Trraa~rn
Austin, Texar
Dear Sirl




whkoh 1s eeli-e




                                       s aounty, as a ohet-
                                      t oontraoV wheroby
                                      ther lq ulp mo   nt
                                                     were
                                      yH.H.B a u g hTn.
                                                     he
                            d that liamrPon6#hall furnish to
                            a bond In the amount or Tm Thou-
                             Dellarm*, guaranteeing t&at rush
                            0 gal& ror aooordlng to agreement
                        ,   This oontraot   rpeolrloaUy      states
                  irtgeratora are owned by the aaid
                shall rmaln hle property,  and no title
     thereto or interest theroin rhall ever pans hdre-
     under to the uald Hammond, but the latter shall
     sell the rama as the agent and on behalf of the
Honorable Charley Lockhart, Page Z


     raid Baaghn, but ahell never nuke any such aalo
     to hlmaolf llther dlreotlr or lndlreotly.~
          -Ia anoh a oontreat aabject to the tax aa
     provided by Art1010 7047s. R. 0. S., aa amendad
     by Senate Bill number E4, 40th Lagialature?"

          Artlola 1047e. aupre,  reada, in part, a8 followax
                                       ,
          "(a) X'xcs~tas herein otherwise prorlded
     thera la hereby levied and eaaeaaad a tax of Tan
     (lO#) Cents on each One Hundred ($100.00)Dollara
     or rraotlon thereof, over the first Two EUndred
     (#?OO.OO)Dollars, on all note8 and obllgatlona
     secured by chattel mortgage, doed of tmat, meohan-
     lo's lien eontract, vendor’8 lien, oondltional
     aalea oontraot and all lnatrumenta of a similar
     nature whioh era filed or reoordad in the office
     of the County Clerk ander the Registration Lam
     or thla State; provldeU that no tsx shall be 1 vied
     on lnatrumanteaeoarlng en emount of Two Hundr!a
     ($200.00)Dollera, or leas. After the eiteotlre
     date or this Act, erocpt as hereinafter pmvlded,
     no such instrument shall be riled or recorded by
     any County Clerk in thla State until there has
     been arrlxea to auoh lnatrument atampa in aocord-
     anoe rith the prorlalona of thla aeatlon; . . ."
          Artlole 10478 levies a tax upon the prlrllaw! or
rs;lstrstlon under the Registrstlon Lawa or Texns or dhattel
mortgages, deeds of trust, mechanlo*s lien eontracts, ren-
dor'a llena, oondltlonsl sales oontraots, and all lnatrumenti
of a almllar nature. Our Opinion 1To.O-1859.
          Article 7047~. supre, does not speolfloally include
oonalgnment oontrscta. To be taxable, therefore, it must
be sn instrument "of a similar nature" to the instruments
speolfloall~ enumerated in the aald Article.
         X consignmentor ballaent of property 1s not a
mortgage. 9 Tex. Jur. 75 and authorltlea therein ulted.
          In Stleff v. City 0r San Antonio, 111 S. W. (2d)
1086, at page 1090, the following language Tr found:
Honorable Charlap Lockhart, Pa$e 3


          Tf the title does not pass to the receiver
     of the article, vlened from his standpoint, rather
     than that of the aonder, there can be no sale to
     the receiver. (Citing authorltlea) Thus, there
     may be a oonal@ment for the purpose ot sale to
     a &ranger, but not e sale to the reoelrer, ulth-
     out in the least dee;reelmpelrlng the tram oher-
     acter of the transection es a bailment.*
          In the oeae of Xhitehouae Broa. v. 9. Ei.Abbott
and Son, 228 S. Vi.699, the court oltad from !KoKanalaT.
Roper Wholesale Grooery Co., 9 Ga. App. 185, es follows:
          aIf the person to whom the possession of the
     property la delivered gate it by virtue o? a oon-
     tract of ~archcss (l.e., gets it tmder a uah clr-
     oumatanoes that the person parting with the pos-
     aeaalon can sue ror the purchase ploa, lrreapeo-
     tire of whether the person to whom the possession
     la dallvered has 8016 or otherwlae aiapoaed or the
     goods), the oontreat is one of conditional sale,
     notwlthatandlne:, lt may impose llmltstlona upon
     the purchaser’s right to dlapoae of the _nro_oerty
     @.d slayrer,uire6 aeflnlte plan of eocountlng. On
     the other hsnd, if the effeot of the contract la
     that the property la delivered from the ballor to
     the Uallae with the underatandlng that the title la
     to remain in the ballor, end the ballee does not
     assume lnltlal responsibilityto pay the puroheae
     price, it la ordinarily not a condltlonel sale, but
     la a oonaignment although tSe ballee may have the
     oation or purchasing the goods themselves by gay-
     lna a sti_oulated grloe, or may have a right to sell
     them to other persona upon eooounting to the ballor
     for s stigulatad sum, end though the balleels com-
     ;:enestlonin the matter msy depend u?on sooh ?ro-
     tit as he shall realize on the dlf’ferenoebetween
     the price st which the goods are conslmed sn2.the
     prlae at which they are sold, and though the tklilee
     -maybe responsibleto the bailor   for the value ot
     such goods as he may sell on a aredlt, whether he
      collects iron the purchasers or not.”
          We concladt that a consignment aontract 1s not
slmller to a condltlonal sale, ahettel mortgage, or the
Honorable Charlay Lookhart, Page 4


other mumeretad lnatrumentawithin the meaning of the
above quoted Article.
         Although the quoted excerpts from the lnatrumant
in question lndlcete that raid lnatment la a oonalgnment
contract, we oannot ao determine without firat examlnlng
the entire oontraot.
          Ye trust that this 1s the iniormatlon dealred.
                                      Tours very truly
                                 ATl’ORHR Gl’XBRALOF   TEXAS




                                                 Aaalatent



                                               Lee Shoptew


LS:BBB